Crownhart, J.
(concurring). I concur in the result of the decision of the court, but not for the same reasons. The circuit court passed upon the merits of the case and thought the claimant should have been compensated. In that view of the case I agree with the lower court. But the compensation law plainly gives the Industrial Commission jurisdiction to err. Formerly that jurisdiction was lodged with the courts, but the legislature, in passing the workmen’s compensation act, in the interest of speedy justice for the working men, sought to limit appeals and protracted litigation. It therefore confined reviews by the courts of the Commission’s awards to jurisdictional errors, — where an award is made as the result of fraud, or in case of an entire *206failure of evidence to support the award. Looking at the matter in that light, I am of the opinion that the award has some support in the evidence and must be sustained.
However, I am moved to comment on what I think was a mistake of judgment on the part of the Commission. The claimant seems to have brought his- case squarely within the compensation'act. The Commission, in its brief, says:
“If a fall or an abdominal blow or a heavy lift in the course of employment is responsible for so sudden and considerable a degree of advancement in the hernial condition as to bring it to the point where it becomes disabling, then there is liability under compensation.”
There is no dispute but that the claimant was accidentally injured in the course of his employment. He immediately suffered pain, and for a short time was disabled from work. He had no hernia before the accident. After the accident he had a hernia. The accident produced a sudden, violent strain on the abdominal muscles, calculated to propel the intestines through the inguinal canal. The testimony of the physicians representing both the employer and the injured man was to the effect that the hernia was of recent origin and, in their opinion, traumatic. The employer had prompt notice of the accident. Other employees were present at the time of thé injury. I do not think traumatic inguinal hernias are so infrequent, as suggested in the opinion. By consulting the public bulletins of the Commission, it is shown that for the year 1923, 174 inguinal hernia cases were compensated, and 221 hernias compensated without specifying the kind; for the year 1925, 318 hernia cases were compensated without specifying the kind; for the year July 1, 1924, to June 30, 1925, the Commission made formal awards granting compensation in 46 hernia cases; and for the-year July 1, 1925, to June 30, 1926, in 44 cases the Commission made awards granting compensation. The bulletins show that nearly all awards in contested hernia cases were for inguinal hernias. Mostly all